Exhibit 10.2

 

EXECUTION COPY

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
JURISDICTION OF THE UNITED STATES. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND UNDER THE
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN OPINION OF COUNSEL TO THE
COMPANY OR OTHER COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, IF REQUESTED BY
THE COMPANY, THAT THERE IS AN APPLICABLE EXEMPTION FROM THE REGISTRATION.

 

SECURED CONVERTIBLE NOTE

 

$1,604,000

   March 25, 2004

 

Subject to the terms and conditions of this Convertible Note (the “Note”), for
good and valuable consideration received, THE SANDS REGENT, a Nevada corporation
(the “Company”), promises to pay to the order of DAVID R. BELDING (the
“Holder”), or his registered assigns, the principal amount of One Million Six
Hundred Four Thousand Dollars ($1,604,000), together with an annual simple
interest of seven and one-half percent (7.5%) (the “Note Rate”), accrued on
unpaid principal from the date of this Note until paid. Interest on this Note
shall be calculated on the basis of a 365-day year and charged on the basis of
actual days elapsed.

 

The following is a statement of the rights of the Holder of this Note and the
terms and conditions to which this Note is subject, and to which the Holder
hereof, by the acceptance of this Note, agrees:

 

1 Payment.

 

1.1 Interest on unpaid principal shall be due and payable in arrears within five
(5) days after the end of each calendar month, provided that, if such day falls
on a Saturday, Sunday or banking holiday in Nevada, such interest shall be due
instead on the next business day until the entire principal is paid.

 

1.2 The entire balance of principal shall be due and payable in full on March
25, 2007; provided, however, that, upon at least 180 calendar days advance
written notice to the Company, Holder may in its sole discretion extend the
maturity date of this Note to March 25, 2009 (the “Maturity Date”).

 

1.3 Except as set forth in this Section 1.3, the Company may not prepay all or
any amount due under this Note without the prior written consent of the Holder.
In the event that the closing price of the common stock, par value $0.10 per
share, of the Company (“Common Stock”) on any trading day (as quoted on Nasdaq
or such other stock exchange or quotation system as the Common Stock is then
traded) is equal to or greater than $8.15, thereafter, upon 30 days advance
written notice (the “Notice”) to Holder, the Company may, to the extent
permitted under the Subordination Agreement to be executed between Holder and
the Administrative Agent (as defined below), prepay this Note in whole (or any
outstanding balance thereof) or in part (provided, that, any partial prepayment
of this Note shall be in an amount equal to or greater



--------------------------------------------------------------------------------

than $250,000 (with amounts exceeding such amount being in increments of
$50,000)), without premium or penalty; provided, however, that, during such 30
day period, the Holder may convert this Note as set forth in Section 2 below in
an amount equal to the amount to be prepaid by the Company pursuant to the
Notice.

 

1.4 Except with respect to Holder’s rights for Conversion as set forth in
Section 2 below, all payments on this Note shall be made in lawful money of the
United States of America at the office of the Holder at Gold Strike Hotel, c/o
Bruce Hampton, P.O. Box 19278, Jean, Nevada 89019, or at such other place as the
Holder may designate in writing from time to time.

 

2 Conversion.

 

The principal amount of this Note and all accrued but unpaid interest due
hereunder will convert into shares of Common Stock, if at all, as follows:

 

2.1 The Holder of this Note has the right, at the Holder’s option, at any time
prior to payment in full of the principal balance of this Note, to convert this
Note and any accrued but unpaid interest thereon, in accordance with the
provisions of Section 2.2 hereof, in whole or in part (provided, that, any
partial conversion of this Note shall be in an amount equal to or greater than
$250,000 (with amounts exceeding such amount being in increments of $50,000)),
into fully paid and nonassessable shares of Common Stock. The number of shares
of Common Stock into which this Note may be converted (the “Conversion Shares”)
shall be determined by dividing the aggregate outstanding principal amount of
this Note and any accrued but unpaid interest thereon by the Note Conversion
Price (as defined below). The initial “Note Conversion Price” hereof shall be
equal to $6.52.

 

2.2 Before the Holder shall be entitled to convert this Note into shares of
Common Stock, it shall surrender this Note at the office of the Company or such
other place as previously directed by the Company in writing to the Holder, and
shall deliver together therewith a fully executed Notice of Conversion, in the
form attached as Exhibit A, postage prepaid, to the Company, and shall state
therein the name or names in which the certificate or certificates for shares of
Common Stock are to be issued. Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of such surrender of this
Note together with the Notice of Conversion, and the person or persons entitled
to receive the shares of Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock as of such date.

 

2.3 The Company shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock solely for the purpose of
effecting the conversion of this Note such number of its shares of Common Stock
as shall from time to time be sufficient to effect the conversion of this Note.

 

2.4 Each certificate representing shares of Common Stock issued upon conversion
of this Note shall bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS

 

2



--------------------------------------------------------------------------------

AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY JURISDICTION OF THE UNITED
STATES. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND UNDER THE APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN OPINION OF COUNSEL TO THE COMPANY OR OTHER COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, IF REQUESTED BY THE COMPANY, THAT THERE
IS AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND
SUCH LAWS.

 

2.5 After the conversion of this Note in conformity with the provisions of this
Section 2 and upon the surrender of this Note at the office of the Company or
such other place as designated, the Company shall issue and deliver to the
Holder of this Note a certificate or certificates for the number of full shares
of Common Stock issuable upon such conversion.

 

2.6 No fractional shares of Common Stock shall be issued upon conversion of this
Note. In lieu of the Company issuing any fractional shares to the Holder upon
the conversion of this Note, the Holder shall be entitled to receive a cash
payment into the amount equal the remaining balance of this Note following such
conversion. Upon delivery of certificates representing the shares of Common
Stock and any payment in lieu of fractional shares, the Company shall be forever
released from all its obligations and liabilities under this Note.

 

2.7 Notwithstanding anything in this Note to the contrary, the Holder may not
convert this Note into shares of Common Stock, if after giving effect to the
conversion, the Holder would beneficially own greater than 9.9% of the
outstanding shares of Common Stock or any other series of capital stock of the
Company.

 

3 Events of Default.

 

3.1 The following shall constitute “Events of Default.”

 

(a) The Company’s default in the payment of any part of the principal or
interest of the Note when due and payable and such default is not cured by the
Company within five (5) business days after the Holder has given the Company
written notice of such default.

 

(b) Upon the occurrence of an “Event of Default” by the Company under that
certain Credit Agreement to be executed by an among the Company, Last Chance,
Inc., a Nevada corporation (“Last Chance”), and Zante, Inc., a Nevada
corporation, each of the financial institutions from time to time listed in
Schedule I thereto and Wells Fargo Bank, National Association, a national
banking association (the “Administrative Agent”) (as the term Event of Default
is defined therein).

 

(c) Upon the occurrence of an “Event of Default” by the Company under the
Security Agreement (as the term Event of Default is defined therein).

 

(d) The Company, pursuant to or within the meaning of any Bankruptcy Law, (i)
files a voluntary petition in bankruptcy or a petition or answer seeking
reorganization, to effect a plan or other arrangement with creditors or any
other relief; (ii) consents to the entry of an order for relief against it in an
involuntary case or proceeding; (iii) consents to the appointment of a Custodian
of it or for all or substantially all of its assets; or (iv) makes a general
assignment for the benefit of its creditors; and

 

3



--------------------------------------------------------------------------------

(e) A court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case; (ii) appoints a Custodian of the Company for all, or substantially all its
property; or (iii) orders the liquidation of the company, and in any such case
the order or decree remains in effect for ninety (90) days.

 

For purposes of this Section 3, “Bankruptcy Law” shall mean Title 11, U.S. Code
or any similar Federal or state law for the relief of debtors, and “Custodian”
means any receiver, trustee, assignee, liquidator, sequestrator or similar
official under any Bankruptcy Law.

 

3.2 Upon the occurrence of an Event of Default as set forth in Section 3.1, the
outstanding balance of the Note, together with interest accrued thereon but
unpaid, shall commence to bear interest at a rate equal to the Note Rate plus
five percent per annum (the “Default Rate”) for the period of time that such
Event of Default remains uncured. At the time such Event of Default is cured,
the outstanding balance of the Note, together with interest accrued thereon but
unpaid, shall again bear interest at a rate equal to the Note Rate.

 

3.3 If an Event of Default (other than an Event of Default specified in Section
3.1 (d) or (e )) occurs and is continuing, the Holder may, by written notice to
the Company (provided that such notice may not be made during the five (5) day
cure period provided for in Section 3.1(a)), declare to be immediately due and
payable all principal of and accrued interest on this Note. Such amount shall
become immediately due and payable without presentment, demand, protest and
notice of any kind or of dishonor, all of which are hereby expressly waived. If
an Event of Default specified in Section 3.1 (d) or (e) occurs, such amount
shall become and be immediately due and payable without any declaration or other
act on the part of the Holder. Upon payment of such principal amount and
interest, all of the Company’s obligations under this Note shall terminate, and
this Note shall be canceled and delivered by Holder to the Company.

 

3.4 Upon the occurrence of an Event of Default, the Company agrees to pay to
Holder all reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by Holder in
the enforcement or attempted enforcement of this Agreement, whether or not an
action is filed in connection therewith, and in connection with any waiver or
amendment of any term or provision hereof for the benefit of the Borrowers. In
the event legal action is commenced for the collection of any sums owing
hereunder, the Company agrees that any judgment issued as a consequence of such
action against the Company shall bear an interest rate equal to that of the
Default Rate until fully paid.

 

3.5 The Holder may waive an existing Default or Event of Default and its
consequences by stating so in writing. None of the provisions hereof and none of
the Holder’s rights or remedies on account of any past or future defaults shall
be deemed to have been waived by the Holder’s acceptance of any past due payment
or by an indulgence granted by the Holder to the Company. The Company waives
presentment, demand, protest and notice of every kind. It is agreed that time is
of the essence of this Note.

 

4



--------------------------------------------------------------------------------

4 Security.

 

This Note is secured under that certain Security Agreement (the “Security
Agreement”), dated as of March 25, 2004, by and among the Company, Last Chance
and Holder. Reference is hereby made to the Security Agreement for a description
of the nature and extent of the security for this Note and the rights with
respect to such security of the Holder.

 

5 Subordination.

 

The obligations evidenced by this Note and the rights and remedies of the Holder
under this Note shall be subordinated as set forth in the Subordination
Agreement to be executed by and between the Holder and the Administrative Agent.

 

6 Assignment.

 

Neither this Note or any rights or obligations hereunder may be assigned by
Holder without the prior written consent of the Company. The rights and
obligations of the Company and the Holder will be binding upon and inure to the
benefit of the successors, assigns, heirs, administrators and transferees of the
parties.

 

7 Waiver and Amendment.

 

Any provision of this Note may be amended, waived or modified upon the written
consent of both the Company and the Holder.

 

8 Notices.

 

Any notice, request or other communication required or permitted hereunder will
be in writing and shall be deemed to have been duly given if personally
delivered or if telegraphed or mailed by registered or certified mail, postage
prepaid, at the respective addresses of the parties as set forth herein. Any
party hereto may by notice so given change its address for future notice
hereunder. Notice will conclusively be deemed to have been given when personally
delivered or when deposited in the mail or telegraphed in the manner set forth
above and will be deemed to have been received when delivered.

 

9 Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, excluding that body of law relating to conflict of laws.

 

10 Severability. If any one or more of the provisions contained in this Note
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired

 

5



--------------------------------------------------------------------------------

11 Headings; References.

 

All headings used herein are used for convenience only and will not be used to
construe or interpret this Note. Except where otherwise indicated, all
references herein to Sections refer to Sections hereof.

 

IN WITNESS WHEREOF, the parties have caused this Note to be issued on March 25,
2004.

 

COMPANY:

THE SANDS REGENT,

a Nevada corporation

By:

 

/s/    FERENC B. SZONY

--------------------------------------------------------------------------------

   

Ferenc B. Szony

   

President and Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF CONVERSION

(TO BE SIGNED ONLY UPON CONVERSION OF NOTE)

 

THE SANDS REGENT

 

The undersigned, the Holder of the foregoing Note, hereby surrenders such Note
for conversion into shares of Common Stock of The Sands Regent, a Nevada
corporation, to the extent of $             unpaid principal amount of such Note
and any accrued but unpaid interest thereon, and requests that the certificates
for such shares be issued in the name of, and delivered to                     ,
whose address is                     .

 

 

Dated:  

 

--------------------------------------------------------------------------------

Holder:    

 

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of Holder as specified on the
face of the Note)

 

--------------------------------------------------------------------------------

(Address)

 

7